                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9      MENDIS, et al.,                                       CASE NO. C15-0144-JCC
10                              Plaintiffs,                   ORDER
11              v.

12      SCHNEIDER NATIONAL CARRIERS,
        INC.,
13
                                Defendant.
14

15
            This matter comes before the Court on Plaintiffs’ unopposed motion for final approval of
16
     class settlement and for attorney fees and costs (Dkt. No. 190).
17
            This is a class action lawsuit brought by Plaintiffs Balapuwaduge Mendis, Michael Feola,
18
     Andrea Arbaugh, and Edward Ash (“Plaintiffs”) against Schneider National Carriers, Inc.
19
     (“Defendant”) (collectively the “Parties”). (See Dkt. No. 114.) Plaintiffs allege that Defendant
20
     willfully failed to pay Plaintiffs and a certified Class of employee drivers (the “Class”) for wage
21
     and hour abuses in violation of Washington law. Defendant denies any and all wrongdoing and
22
     denies any liability to Plaintiffs or members of the Class.
23
            On July 30, 2018, the Court granted preliminary approval of a settlement agreement.
24
     (Dkt. No. 189.) That order directed the Settlement Administrator to provide notice to the Class,
25
     which informed Class members of: (a) the proposed Settlement and the Settlement’s key terms;
26


     ORDER
     C15-0144-JCC
     PAGE - 1
 1   (b) the date, time, and location of the Final Approval Hearing; and (c) the right of any Class

 2   Member to opt out of or object to the proposed Settlement, and an explanation of the procedures

 3   to exercise those rights. (See id.)

 4           The Court, upon Notice having been given as required in the order granting preliminary

 5   approval of class action settlement, and having considered the proposed Settlement Agreement,

 6   as well as all papers filed, hereby ORDERS, ADJUDGES AND DECREES AS FOLLOWS:

 7           1.      The Court has jurisdiction over this matter and over all Parties, including all
 8   members of the Settlement Class.
 9           2.      The Court confirms that the proposed Settlement Class satisfies the requirements
10   of Federal Rule of Civil Procedure 23, as found in the Court’s order granting class certification
11   (Dkt. No. 117) and the order granting preliminary approval of class action settlement (Dkt. No.
12   189) and finds that the Settlement Class is properly certified as a class for settlement purposes.
13           3.      The Notice provided to the Settlement Class conforms to the requirements of
14   Federal Rule of Civil Procedure 23, the Washington and United States Constitutions, and any
15   other applicable law, and constitutes the best notice practicable under the circumstances, by
16   providing individual notice to all Class Members who could be identified through reasonable
17   effort, and by providing due and adequate notice of the proceedings and of the matters set forth
18   therein to the other Class Members. The Notice fully satisfied the requirements of due process.
19           4.      The Court finds that the Settlement was entered into in good faith as the result of
20   arm’s-length negotiations between experienced attorneys, that the Settlement is fair, reasonable,
21   and adequate, and that the Settlement satisfies the standards and applicable requirements for final
22   approval of this class action Settlement under Washington law and the provisions of Federal
23   Rule of Civil Procedure 23.
24           5.      There are no objections to the Settlement.
25           6.      Upon entry of this Order, compensation to the participating members of the
26   Settlement Class shall be effected pursuant to the terms of the Settlement Agreement.


     ORDER
     C15-0144-JCC
     PAGE - 2
 1          7.      In addition to any recovery that Plaintiffs may receive under the Settlement, and
 2   in recognition of Plaintiffs’ efforts on behalf of the Settlement Class, the Court hereby approves
 3   the payment of service awards to Plaintiff Mendis in the amount of $15,000, and to Plaintiffs
 4   Feola, Arbaugh, and Ash in the amount of $10,000 each.
 5          8.      The Court approves payment not to exceed $21,500 to the Settlement
 6   Administrator for their fees and costs in administering the Settlement.
 7          9.      The Court approves the payment of attorney fees to class counsel in the sum of
 8   $1,437,500. This amount reflects the 25% benchmark amount of the common fund and is also
 9   supported by the lodestar analysis. The Court also approves the payment of $120,000 to class
10   counsel to reimburse them for litigation costs and expenses they incurred. The attorney fees and
11   costs awards shall be distributed to class counsel in accordance with the terms of the Settlement
12   Agreement.
13          10.     Upon the date on which this order is entered, Plaintiffs and all members of the
14   Settlement Class, shall have, by operation of this order, fully, finally, and forever released,
15   relinquished, and discharged Defendant from all claims as defined by the terms of the
16   Settlement. Upon the date on which this order is entered, all members of the Settlement Class
17   shall be and are hereby permanently barred and enjoined from the institution or prosecution of
18   any and all of the claims released under the terms of the Settlement.
19          11.     The Court hereby DISMISSES this action with prejudice as to all Settlement
20   Class Members except those who have timely and properly excluded themselves from the
21   Settlement Class. (See Dkt. No. 195 at 5.)
22          12.     Pursuant to the Settlement Agreement, this order shall constitute a dismissal of
23   this action on the merits with prejudice with respect to Defendant, without fees or costs to any
24   party except as provided in the Settlement Agreement and approved by the Court.
25          13.     Without affecting the finality of this order for the purposes of appeal, this Court
26   shall retain jurisdiction to all matters relating to the administration, consummation, enforcement,


     ORDER
     C15-0144-JCC
     PAGE - 3
 1   and interpretation of the Settlement Agreement and this order, and for any other necessary
 2   purpose.
 3          Therefore, the Clerk is ORDERED to enter this final approval of class settlement and
 4   dismissal with prejudice.
 5          DATED this 13th day of November 2018.




                                                         A
 6

 7

 8
                                                         John C. Coughenour
 9                                                       UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C15-0144-JCC
     PAGE - 4
